Judgment so far as appealed from modified by reducing the amount which the defendant is directed to pay to the plaintiff for the support and maintenance of the said plaintiff and the children to the sum of $3,000, in addition to the payment for the education of the said children as now provided for; and further modified so as to provide that the defendant may have the custody of his son as now provided for in the modified interlocutory judgment from three o’clock in the afternoon on each Friday until eleven o’clock each Monday morning during the period of the son’s Christmas vacation and of the son’s summer vacation; and as so modified affirmed, without costs to either party upon this appeal. No opinion. Settle order, containing modification of decision accordingly, upon notice. Present — Clarke, P. J., Dowling, Finch, McAvoy and Martin, JJ.